Exhibit 10.36

 

SEVENTH AMENDMENT TO

 

THE FISHER-PRICE PENSION PLAN

 

WHEREAS, Mattel, Inc. (“Mattel”) sponsors the Fisher-Price Pension Plan for the
benefit of eligible employees of Fisher-Price, Inc. and certain other
subsidiaries; and

 

WHEREAS, the provisions of the Plan are set forth in a 1994 Restatement, as
amended by a Sixth Amendment thereto; and

 

WHEREAS, Mattel currently has pending an application for a determination from
the Internal Revenue Service that the Plan is qualified under Section 401(a) of
the Code; and

 

WHEREAS, the Internal Revenue Service has requested certain remedial amendments
to the Plan in connection with its review of the application and as a condition
for the issuance of a favorable determination with respect to the continued
qualified status of the Plan; and

 

WHEREAS, Mattel intends to preserve the qualified status of the Plan, and this
Amendment sets forth the remedial amendments requested by the Internal Revenue
Service; and

 

WHEREAS, in Section 9.1 of the Plan, Mattel reserved the right to amend the Plan
at any time in whole or in part;

 

NOW, THEREFORE, to effect the foregoing, Mattel does hereby declare that the
Plan be, and hereby is, amended as follows:

 

1. Section 1.4(f) of the Plan is amended effective as of January 1, 1997 by
adding the following new sentence to the end thereof:

 

“The term “regular employee” shall not include any person classified by the
Affiliated Corporations as a supplemental contract worker, Leased Employee or
other worker supplied by a third party personnel agency, independent contractor,
agent or consultant, whether or not such classification is upheld in any legal
controversy concerning the person’s employment status.”

 

2. The following new Section 1.4(cc) is added immediately after Section 1.4(bb)
of the Plan effective as of January 1, 1997:

 

“(cc) “Leased Employee” means any individual who is not an employee of any
Affiliated Corporation but who performs services for an Affiliated Corporation,
where:

 

(i) such services are provided pursuant to an agreement between the Affiliated
Corporation and any other person (the “leasing organization”);

 

1



--------------------------------------------------------------------------------

(ii) the individual has performed such services for the Affiliated Corporation,
or for the Affiliated Corporation and any “related persons” determined under
Section 414(n)(6) of the Code, on a substantially full-time basis for a period
of at least one (1) year; and

 

(iii) such services are performed under the primary direction or control of the
recipient.”

 

3. The first sentence of the third paragraph of Section 3.10(a) of the Plan is
amended effective as of January 1, 1998 to read as follows:

 

“For purposes of this Section, the term “compensation” means wages within the
meaning of Section 3401(a) of the Code, for purposes of income tax withholding
at the source, but determined without regard to any rules that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in
Section 3401(a)(2) of the Code) which are paid to such Participant by the
Company during such period plus any contributions made on a salary reduction
basis under Sections 125, 402(c)(3) or, effective from and after January 1,
2001, 132(f)(4). The term “limitation year” means the Plan Year.”

 

4. Section 4.4(a) of the Plan is amended effective as of January 1, 1998 to read
as follows:

 

“(a) Payment of Small Benefits. If the present value of the accrued monthly
pension benefit, as determined in accordance with the assumptions set forth in
Section 5.4, to which a Participant is entitled does not exceed $5,000 ($3,500
prior to January 1, 1998), such present value shall be paid to such Participant
in a single sum payment; provided, however, (i) no single sum distribution shall
be made under this Section 4.4(a) if the Participant has previously had an
annuity starting date with respect to his accrued benefit and (ii) no single sum
distribution shall be made under this Section 4.4(a) prior to October 17, 2000
if the present value of the Participant’s accrued monthly pension benefit ever
exceeded the $5,000 or $3,500 (as the case may be) cash-out limit.”

 

5. Section 5.2(c) of the Plan is amended effective as of January 1, 1997 by
adding the following new sentence to the end thereof:

 

“To the extent provided in Section 11.13, a Leased Employee shall be credited
with Hours of Service with respect to services rendered for Affiliated
Corporations, but a Leased Employee shall not become a Participant unless
subsequently employed by an Affiliated Corporation as a regular employee.”

 

2



--------------------------------------------------------------------------------

6. Section 5.3(b) of the Plan is amended effective as of January 1, 1997 by
deleting the phrase “five years of service” and by substituting in lieu thereof
the phrase “3 years of Vesting Service.”

 

7. Article 11 of the Plan is amended effective as of December 12, 1994 by adding
the following new Section 11.12 to the end thereof:

 

“Section 11.12. Military Service. Notwithstanding any provision of this Plan to
the contrary, the Plan shall provide contributions, benefits and service credit
with respect to qualified military service in accordance with Code Section
414(u).”

 

8. Article 11 of the Plan is amended effective as of January 1, 1997 by adding
the following new Section 11.13 to the end thereof:

 

“Section 11.13 Leased Employees. Notwithstanding any provisions of the Plan to
the contrary and except as hereinafter provided, a Leased Employee shall be
credited with Hours of Service under the Plan to the extent required by Section
414(n) of the Code with respect to services performed for the Company or an
Affiliated Corporation as a Leased Employee. The service crediting requirement
of the preceding sentence, however, shall not apply to any Leased Employee to
the extent provided in Section 414(n)(5) of the Code, and in such regard shall
not apply with respect to such Leased Employee if such Leased Employee is
covered by a leasing organization’s money purchase pension plan that meets the
participation, contribution and vesting requirements of Section 414(n) of the
Code and the safe harbor requirements of Section 414(n) of the Code are
otherwise satisfied. The service crediting requirement of this Section 11.13, if
applicable to a Leased Employee, shall only entitle such person to be credited
with Hours of Service as hereinabove provided and shall not in and of itself
entitle such person to become a Participant in the Plan or to accrue a pension
benefit under, or otherwise participate in, the Plan, and such person shall not
become a Participant or participate in the Plan unless and until such person
becomes a regular employee and otherwise satisfies the requirements of the Plan
for participation.”

 

9. The second paragraph of Section 12.3(b) of the Plan is amended effective as
of January 1, 2000 by adding the following new sentence to the end thereof:

 

“The preceding sentence shall not apply for Plan Years beginning on or after
January 1, 2000.”

 

10. Section 12.3(c) of the Plan is amended effective as of January 1, 2000 by
adding the following new sentence to the end thereof:

 

“This provision will not apply for Plan Years beginning on or after January 1,
2000.”

 

3



--------------------------------------------------------------------------------

11. Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.

 

IN WITNESS WHEREOF, Mattel has caused this instrument to be executed by its duly
authorized officer this 25th day of November, 2002.

 

MATTEL, INC.

By:

   /s/ Alan Kaye

--------------------------------------------------------------------------------

Name:

   Alan Kaye

Title:

   Senior Vice President—Human Resources

 

4